On appeal, appellant argues that the district court's judgment
                 should be reversed because NRS 624.700 only applies to cases where the
                 bidding party entirely lacks a Nevada contractor's license. We disagree.
                             This court gives words in a statute their plain meaning unless
                 doing so would be contrary to the spirit of the statute. Berkson v. LePome,
                 126 Nev. 492, 497, 245 P.3d 560, 563 (2010). In relevant part, NRS
                 624.700 provides:
                             1. It is unlawful for any person or combination of
                             persons to:
                                     (a) Engage in the business or act in the
                                     capacity of a contractor within this State; or
                                     (b) Submit a bid on a job situated within this
                                     State,
                             without having an active license therefor as
                             provided in this chapter, unless that person or
                             combination of persons is exempted from licensure
                             pursuant to NRS 624.031.

                             ••'
                             4. If a person submits a bid or enters into a
                             contract in violation of subsection 1, the bid or
                             contract shall be deemed void ab initio.

                 NRS 624.700(1), (4). Thus, the statute renders a contract void if the
                 bidding party submitted that bid "without having an active license
                 therefor." NRS 624.700(1). Nevada's Administrative Code provides
                 further clarification. Pursuant to NRS 624.100, the Nevada State
                 Contractors Board may "make such reasonable bylaws, rules of procedure
                 and regulations as are necessary to carry out the provisions of [NRS
                 Chapter 624]." NRS 624.100(1). NAC 624.640, which the Board issued
                 under the authority of NRS 624.100, states plainly: "If a licensee bids or



SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                 contracts outside the scope of his or her license or exceeds the monetary
                 limit placed on the license, the bid or contract is void." NAC 624.640(1).
                             Properly interpreted, NRS 624.700, by its plain meaning and
                 as informed by NAC 624.640, renders a contract void ab initio where a
                 contractor acts in excess of its license. As correctly noted by the district
                 court, the statute requires that the bidding contractor be properly licensed
                 for the bid job. Here, appellant bid on a job that exceeded the limit on its
                 license, which makes the contract' void ab initio. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                                                      J.
                                                     Parraguirre




                                                     Cherry

                        'We note that according to appellant, the 'bathes stipulated to the
                 existence of a valid contract. However, in many of the instances to which
                 appellant cites, it was the attorney for appellant who characterized the
                 document as a "contract." In other instances where respondents used the
                 term "contract," the record demonstrates that the term primarily was used
                 in reference to the physical document detailing the specifications of the job
                 in question, rather than as an admission precluding their argument that
                 the contract was void. Regardless, appellant held a C-3 (Carpentry)
                 license that limited the value of any contract into which it entered to
                 $100,000.

                       We have considered appellant's other arguments, including those
                       2

                 concerning the attorney fees award, and conclude that they lack merit.
SUPREME COURT
       OF
    NEVADA


(0) 194M    ze
                   cc:   Hon. Jessie Elizabeth Walsh, District Judge
                         Stephen E. Haberfeld, Settlement Judge
                         Pintar Albiston LLP
                         Parker, Nelson & Associates
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    ce.